DOWDELL, J.
The record in the former detinue suit between the same parties, under the issues in this case, was relevant and admissible in evidence. The judgment in the case in favor of the defendant, who is the plaintiff here, Avas not, however, alone and without ■ other evidence, as matter of law or of fact, conclusive *519of the rights of the defendant in this case, who was the plaintiff in the former suit. It appears from the record in the former suit that there were several issues on which the case was tried, and on either one of which, under the evidence there adduced, the jury might have returned a verdict for the defendant. The verdict in that case was general. One of the issues on which the case was tried was that the mortgage on which the action was based had been paid off and satisfied. Another issue was that the defendant was not in possession of the property sued for at the time the suit was commenced. The general verdict, rendered in favor of the defendant, Avas referable to either one of these issues. If the verdict Avas in fact made on the latter issue — that is, that the defendant Avas not in possession of the property sued for when the suit Avas commenced. — then clearly the verdict and judgment Avas not res adjudicata of the question of the payment and satisfaction of the mortgage debt. This principle Avas clearly settled in the case of Dobson v. Hurley, 129 Ala. 380, 30 South. 598. See, also, cases there cited.
The trial court erred in ruling as matter of laAv and of fact that the judgment in the former detinue suit, without its being shoAAm upon Avhat issue in that case the verdict Avas rendered, was conclusive of defendant’s rights in this case. For the error pointed out, the judgment of the circuit court Avill be reversed, and the cause remanded.
Be versed and remanded.
Tyson, C. J., and Anderson and McClellan, JJ., concur.